946 F.2d 1568
292 U.S.App.D.C. 88
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ilija Eli ZELEN, et al., Appellants,v.Leo O'DONOVAN, President, Georgetown University, et al.
No. 90-7144.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1991.

Before HARRY T. EDWARDS, BUCKLEY and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for extension of time to file dispositive motions and the opposition thereto, appellee's motion for summary affirmance and appellant's motion for expedition, it is


2
ORDERED that the motion for extension of time be granted.   The Clerk is directed to file the lodged motion for summary affirmance.   It is


3
FURTHER ORDERED that Georgetown's motion for summary affirmance be granted for the reasons stated by the district court in its order, filed September 5, 1990.   As both Georgetown University and the Zelens have represented that they are citizens of the District of Columbia, complete diversity of citizenship, the jurisdictional basis of this action, is lacking.   See 28 U.S.C. § 1332(a)(1);   Owen Equipment & Erection Corp. v. Kroger, 437 U.S. 365, 373 (1978).   The Zelens' complaint suggests no other basis for jurisdiction in this court.   It is


4
FURTHER ORDERED, on the court's own motion, that the district court's order be summarily affirmed as to the remaining appellee, U-Haul Corp.   The appeal is dismissed without prejudice to the Zelens' timely refiling an action against U-Haul Corp. alone, if the company is not a citizen of the District of Columbia.   It is


5
FURTHER ORDERED that appellant's motion for expedition be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.   The Clerk is further directed to send a copy of this order to appellants by whatever means necessary to ensure receipt.